FILED
                            NOT FOR PUBLICATION
                                                                            OCT 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHARLES NGETHE, AKA Charles                      No.   16-70454
Muchaf, AKA Charles Ngethe Muchai,
AKA Charles M. Ngethe,                           Agency No. A205-464-980

              Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 18, 2017**
                              San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and MOLLOY,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      Charles Ngethe petitions for review of the Board of Immigration Appeals’s

(BIA) order dismissing his appeal of the denial of relief under the Convention

Against Torture (CAT) by an Immigration Judge (IJ). We have jurisdiction under

8 U.S.C. § 1252.

      The BIA’s determination that Ngethe failed to establish that he is “more

likely than not to be tortured,” 8 C.F.R. § 1208.17(a), if he returns to Kenya is

supported by substantial evidence. While the evidence indicates that “[v]iolence

against LGBT persons [i]s a problem” (and in some cases, the police were involved

in the violence), police have intervened to stop attacks in other cases and there is

evidence that the situation of LGBT persons in Kenya is improving. Because the

evidence in the record is inconclusive, it does not compel the conclusion that

Ngethe faces an individualized risk of being tortured in Kenya if returned. See

Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).

      We reject Ngethe’s argument that the IJ erred by failing to review the 2014

State Department Report. There is no indication that the 2014 Report contained

“highly probative or potentially dispositive evidence” not included elsewhere in

the record, particularly in the 2013 State Department Report, to which the IJ made

specific reference. Cole v. Holder, 659 F.3d 762, 772 (9th Cir. 2011). Nor did the

IJ err by failing to mention other evidence submitted by Ngethe; the IJ is not


                                           2
required to “parse or refute on the record each individual argument or piece of

evidence offered by the petitioner.” Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (citation omitted).

      PETITION DENIED




                                          3